DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a method for analyzing cyber data and spectra while performing optimization based on the analysis, comprising the steps of: providing analysis data which corresponds to at least one of spectra data related to spectra activity and cyber data related to a network activity; searching, by a quantum computing module having a plurality of quantum qubit circuits and internal memory, the analysis data; determining, by the quantum computing module, at least one optimal spectrum allocation using results from the step of searching; based on the at least one optimal spectrum allocation from the step of determining, resolving, by the quantum computing module, optimal order parameters and an optimized Hamiltonian for the plurality of quantum qubit circuits of the quantum computing module; and programming at least one of the plurality of quantum qubit circuits of the quantum computing module based on the optimal order parameters and optimized Hamiltonian from the step of resolving, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-11 are also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of a method for analyzing cyber data and spectra while performing optimization based on the analysis, comprising the steps of. providing analysis data which corresponds to at least one of spectra data related to spectra activity and cyber data related to a network activity; searching, by a quantum computing module having a plurality of quantum qubit circuits and internal memory, the analysis data; determining, by the quantum computing module, at least one optimal spectrum allocation using results from the step of searching, wherein the step of determining includes applying an optimization algorithm along with a network performance function; based on the at least one optimal spectrum allocation from the step of determining, resolving, by the quantum computing module, optimal order parameters and14Optimization Based on the AnalysisNavy Case 104218 an optimized Hamiltonian for the plurality of quantum qubit circuits of the quantum computing module; wherein the step of resolving employs a quantum master equation in connection with the optimized Hamiltonian; and programming at least one of the plurality of quantum qubit circuits of the quantum computing module based on the optimal order parameters and optimized Hamiltonian from the step of resolving, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13-19 are also allowed as being dependent on claim 12.  
In regards to claim 20, the prior art does not disclose of a method for analyzing cyber data and spectra while performing optimization based on the analysis, comprising the steps of: sampling by an analog to digital converter at least one of spectra data related to spectra activity and cyber data related to a network activity that is stored in a discrete quantum memory, wherein the step of sampling provides analysis data which corresponds to the at least one of spectra data related to spectra activity and cyber data related to a network activity; searching, by a quantum computing module having a plurality of quantum qubit circuits and internal memory, the analysis data; determining, by the quantum computing module, at least one optimal spectrum allocation using results from the step of searching, wherein the step of16 determining includes applying an optimization algorithm along with a network performance function; based on the at least one optimal spectrum allocation from the step of determining, resolving, by the quantum computing module, optimal order parameters and an optimized Hamiltonian for the plurality of quantum qubit circuits of the quantum computing module; wherein the step of resolving employs a quantum master equation in connection with the optimized Hamiltonian; programming at least one of the plurality of quantum qubit circuits of the quantum computing module based on the optimal order parameters and optimized Hamiltonian from the step of resolving; and wherein at least a portion of information determined or resolved during the steps of determining or resolving is stored in the internal memory of the quantum computing module, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844